DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,129,207 (hereinafter referred to as ‘207). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of one another.
Regarding claim 1, ‘207 describes an integrated circuitry for a station apparatus, comprising: 
at least one input, which, in operation, receives an input; and 
control circuitry, which is coupled to the at least one input and which, in operation, controls: 
receiving, from an access point, a trigger frame including a common information field and a user information field, the common information field including a trigger type subfield that identifies a trigger type of the trigger frame and the user information field including an association identification (AID) subfield; responsive to the trigger type of the received trigger frame allowing allocation of resource units (RUs) for uplink OFDMA random access (UORA), and responsive to the AID subfield indicating that the user information field allocates RUs for UORA, contending for access to the RUs for UORA with one or more other station apparatuses; and transmitting a frame using at least one of the RUs for UORA (claim 1, station apparatus with receiver & processor as the control circuitry for input)
Regarding claim 2, ‘207 describes:
wherein the trigger type subfield is a four-bit subfield in the common information field of the trigger frame, sixteen possible values are configured for the trigger type subfield, and a subset of the sixteen possible values allow allocation of RUs for UORA (claim 2).
Regarding claim 3, ‘207 describes:
wherein a condition for allocating RUs for UORA is implicitly indicated through the trigger type subfield in the common information field of the trigger frame (claim 3).
Regarding claim 4, ‘207 describes:
wherein several trigger types of the trigger frame allow allocation of RUs for UORA, and the several trigger types include a Basic trigger and a Buffer Status Report trigger (claim 4).
Regarding claim 5, ‘207 describes:
wherein several trigger types of the trigger frame allow allocation of RUs for UORA, and the several trigger types include a trigger type that solicits transmission of an interference report based on interference level at the station apparatus (claim 5).
Regarding claim 6, ‘207 describes:

wherein the trigger frame includes a subfield that indicates preference of access category (AC) (claim 6).
Regarding claim 7, ‘207 describes:
wherein the control circuitry, in operation, controls: determining eligible RUs for UORA based on one or more conditions indicated in the trigger frame, wherein the eligible RUs for UORA are RUs which are allocated to the station apparatus and in which the station apparatus is eligible to perform uplink transmission (claim 7).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Upon overcoming the above non-statutory Double Patenting rejections, claims 1-7 are allowable for the same reasons given to the parent patent 11,129,207, since the claims’ language are near identical (same detail steps), with the exception of station apparatus now implemented with an integrated circuitry which is deducible from parent claim 1.
New closest prior art, Lin (WO 2017/024568) describing association identifier (AID) where AP sends random access triggering frame to STA, STA responds with
association request frame, AP returns confirmation info including a Pre-AID for STA to acquire before STA receives AID information (abstract), proposed TGax draft specification, IEEE 802.11-16/0024r0, describing trigger frame for including information fields for using UORA (pp. 39-41), both specified in the Applicant IDS, plus Guo (WO 2016/177089) describing A method for processing a resource indication applies to using an OFDMA technology wireless local area network to send or receive a triggering frame, the triggering frame comprising: information (I1) used for indicating whether said triggering frame allows random access transmission (abstract), in combination, fail to render features of independent claim 1 as a whole obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Chitrakar (US 2020/0163127) describing prioritization of random access in a multi-user wireless communication system (title).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469